ORDER OF MULTIDISTRICT LITIGATION PANEL


                         Order Issued March 22, 2006


   APPOINTMENT OF PRETRIAL JUDGE IN THE FOLLOWING MULTIDISTRICT LITIGATION
                                    CASE:

06-0073     IN RE  DAIMLERCHRYSLER AG CLK430 LITIGATION


      The Motion to Transfer for Pre-Trial Consolidation, under the Texas
Rules of Judicial Administration, is granted.  Pursuant to Administrative
Rule 13, the causes listed in the Appendix of the Motion for Transfer,
attached hereto and incorporated herein for all purposes, and tag-along
cases if any, are transferred to Judge Robert H. Frost, of the 116th
District Court of Dallas County.

  Justice Smith delivered the opinion of the Multidistrict Litigation Panel